DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/19/2022 has been entered. Claim 1 has been amended. Claims 1-10 are pending. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (JP 2877330).
Figures: The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Floor)]   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 1, Ishikawa discloses a tire for an agricultural machine – (construed as a heavy-duty tire). The tire is configured to have: a trapezoidal concave portion 14 – (construed as a recess portion) formed in a buttress portion of the tire. The concave/recess portion 14 opens toward a tire outer side with respect to the thickness of the tire and includes a floor portion. 
[AltContent: textbox (Air-catching wall portion disposed at an opposite side of the floor portion from the diameter-direction air entry and exit promotion portion Diameter-direction air entry and exit promotion portion with gradual slope towards floor)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[AltContent: textbox (Diameter-direction air entry and exit promotion portion with gradual slope towards floor)]


The concave/recess portion 14 further includes a diameter-direction air entry and exit promotion portion disposed at tire outer side in a tire diameter direction relative to the floor portion, the diameter direction air entry and exit promotion portion including a slope that, from the floor portion toward a tire surface, gradually decreases in depth from the tire surface. As the concave/recess portion 14 has the claimed structure it is considered the function of facilitating access of air toward the floor portion is an inherent feature of such structure. 
The concave/recess portion 14 further includes an air-catching wall portion disposed at an opposite side of the floor portion from the tire outer side at which the diameter-direction air entry and exit promotion portion is disposed; and with guidance provided by the figures, an angle of the air-catching wall portion relative to the tire surface is greater than a corresponding angle of the slope. 
Moreover, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 2, Ishikawa further teaches a second air entry and exit promotion portion disposed at a different location from the diameter direction air entry and exit promotion portion, the second air entry and exit promotion portion including a slope that, from the floor portion toward the tire surface, gradually decreases in depth from the tire surface, and an angle of the slope of the second air entry and exit promotion portion relative to the tire surface being smaller than a corresponding angle of the air-catching wall portion, see depiction above.
Regarding claims 4, 6, Ishikawa discloses an average inclination angle of the slope relative to the tire surface is in a range from 5° to 45°, see FIG. 2. Moreover, it is held that guidance as provided by the pictures and drawings are sufficiently enabling to put the public in the possession of the article pictured. Notably, wherein the description for the purposes of anticipation can be by drawings alone as well as by words." (Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928)). See MPEP § 2125.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP 2877330), as applied to claims 1-2 above.
Regarding claim 3, Ishikawa does not explicitly disclose the second air entry and exit promotion portion is a circumference-direction air entry and exit promotion portion that is disposed at least at one side in a tire circumference direction relative to the floor portion. However, as Ishikawa discloses the claimed invention except for the claimed orientation; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the orientation of the second recess in the claimed manner, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the claimed orientation for the purpose of exfoliation of soil as reasonably suggested by Ishikawa, see page 9 paragraph 7 and MPEP 2144.04. 
Regarding claim 7, Ishikawa discloses an average inclination angle of the slope relative to the tire surface is in a range from 5° to 45°, see FIG. 2. Moreover, it is held that guidance as provided by the pictures and drawings are sufficiently enabling to put the public in the possession of the article pictured. Notably, wherein the description for the purposes of anticipation can be by drawings alone as well as by words." (Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928)). See MPEP § 2125.
Claims 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP 2877330), as applied to claims 1-4 above, and further in view of Yamaju (EP 0320143 – of record).
Regarding claims 5, 8-10, Ishikawa does not explicitly disclose a tire width direction end portion of a belt ply having the greatest width in a tire width direction, among belt plies structuring a belt, is disposed at a tire width direction inner side of the floor portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire of Ishikawa to further include a belt in the claimed manner since: Yamaju discloses that tires for heavy duty vehicles such as trucks suffer from ply separation due to heat caused stress. And in order to solve the problem, configures a tire having a belt package 14 and buttress hollows 10; where in a tire width direction end portion of the belt ply having the greatest width in a tire width direction, among belt plies structuring a belt, is disposed at a tire width direction inner side of a floor portion of a buttress hollow 10, see FIG. 1., Col 4 lines 36-45, Col 1 lines 5-15. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749